                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OHIO
                                       EASTERN DIVISION


TYSIN L. GORDON,
                                        CASE NO. 2:19-cv-3439
       Petitioner,                      CRIM. NO. 2;14-CR-00127(4)
                                        JUDGE ALGENON L. MARBLEY
       V.                               Magistrate Judge Chelsey M. Vaseura

UNITED STATES OF AMERICA,

       Respondent.

                                               ORDER


       On August 14,2019, the Magistrate Judge issued a Report and Recommendation

pursuant recommending that Petitioner's Motion for Leave to file an Untimely § 2255 (ECF No.

1623) be denied and that the Motion to Vacate under 28 U.S.C. § 2255 (ECF No. 1624) be

dismissed. (ECF No. 1628.) Petitioner has filed an Objection to the Magistrate Judge's Report

and Recommendation. (ECF No. 1632.)

        Petitioner objects to the recommendation of dismissal of this action as time-barred. He

again asserts that he is actually iimocent of the charges and that he would not have pleaded

guilty, but for the ineffective assistance of counsel. Pursuant to 28 U.S.C. § 636(b), this Court

has conducted a de novo review. For the reasons already discussed, the record does not reflect

that Petitioner's actual innocence justifies equitable tolling of the statute of limitations.

       The Report and Recommendation (ECF No. 1628) is ADOPTED and AFFIRMED.

Petitioner's Motion for Leave to file an Untimely § 2255 (ECF No. 1623) is DENIED. The

Motion to Vacate under 28 U.S.C. § 2255 (ECF No. 1624) is hereby DISMISSED.

       Pursuant to Rule 11 of the Rules Governing § 2255 Proceedings for the United States

District Courts, the Court now considers whether to issue a certificate of appealability. "In
contrast to an ordinary civil litigant, a state prisoner who seeks a writof habeas corpus in federal

court holds no automatic right to appeal from an adverse decision by a districtcourt." Jordan v.

fisher, —^U.S.        .      , 135 S. Ct. 2647,2650 (2015); 28 U.S.C. § 2253(c)(1) (requiring a

habeas petitioner to obtain a certificate of appealability in order to appeal).

       When a claim has been denied on the merits, a certificate of appealability may issue only

if the petitioner "has made a substantial showing of the denial of a constitutional right." 28

U.S.C. § 2253(c)(2). To make a substantial showing of the denial of a constitutional right, a

petitioner must show "that reasonablejurists could debate whether (or, for that matter, agree that)

the petition should have been resolved in a different manner or that the issues presented were

'adequate to deserve encouragement to proceed further.'" Slack v. McDaniel, 529 U.S. 473,484

(2000) (quoting Barefoot v. Estelle, 463 U.S. 880,893, n.4 (1983)). When a claim has been

denied on procedural grounds, a certificate of appealability may issue if the petitioner establishes

that jurists ofreason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling. Id.

       The Court is not persuaded that reasonablejurists would debate this Court's resolution of

this action. Therefore, the Court DECLINES to issue a certificate of appealability.

       The Court certifies that the appeal would not be in good faith and that an application to

proceed informa pauperis on appeal should be DENIED.

        IT IS SO ORDERED.




                                                       ALGENOI          marbLe
                                                       UNITED STATES DISTRICT JUDGE
